Citation Nr: 0842402	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  04-15 317	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
At Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to February 
1982.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The case was subsequently transferred to the RO in 
Phoenix, Arizona.  In November, 2005, November 2006, and 
November 2007 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran does not currently have PTSD.


CONCLUSION OF LAW

The veteran did not incur PTSD as a result of active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.326(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In reviewing the veteran's claim of entitlement to service 
connection for PTSD, the Board observes that the RO issued 
VCAA notices to the veteran in December 2005 and March 2006 
letters which informed her of the evidence generally needed 
to support claims of entitlement to service connection; what 
actions she needed to undertake; and how the VA would assist 
her in developing her claim.  The March 2006 letter informed 
her of the evidence needed for the assignment of evaluations 
and effective dates for initial awards of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the December 2005 and March 2006 VCAA notice letters 
were provided the veteran after her claim was adjudicated, 
the subsequent readjudication of the claim has cured any 
defect with regard to the time of notice.  Cf. Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Moreover, the 
Board finds that, under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence she should submit to 
substantiate the claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, as noted previously, the veteran 
has been provided with several opportunities to submit 
evidence and argument in support of her claim.  Therefore, 
the Board finds that any defect with respect to the timing of 
the receipt of the VCAA notice requirements for her claim is 
harmless error in this case.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records, VA medical examination report and treatment records 
and statements are of record, as well as private treatment 
records and evaluations.  This evidence was reviewed by both 
the RO and the Board in connection with the veteran's claim.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The veteran contends that she is currently diagnosed with 
PTSD as a result of several sexual assaults in service.  She 
alleges she was initially sexually assaulted by a fellow 
student in basic training in June 1975, gang-raped by 3 
soldiers in either July or August 1975, coerced to trade 
sexual favors for airplane parts from 1977 to 1978 and was 
raped by a supervisor repeatedly at his home, from 1977 to 
1979.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychosis).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this case, the preponderance of the evidence of record 
does not demonstrate that the veteran currently suffers from 
PTSD.  The veteran's service medical records indicate that 
she had a mental health consultation in January 1980 for 
diagnosed situational depression during her divorce.  At that 
time she gave a history of nervousness since childhood.  
There are no other relevant complaints, findings, treatment 
or diagnoses during the remainder of her service.

After her discharge, a June 1982 VA general medical 
examination report indicates that psychiatric evaluation 
showed her personality to be intact.  Subsequent VA and 
private treatment records dating from January 1983 to 
February 2006, show the veteran was initially diagnosed with 
an adjustment disorder with depressed mood related to marital 
problems in October 1987.  Subsequent treatment records show 
treatment for diagnosed depression in March 2000, and, as 
early as April 2000, for diagnosed PTSD.  Several of the 
treatment records etiologically linked the veteran's PTSD 
diagnosis to both her childhood sexual trauma and trauma 
allegedly suffered in service.  Treatment records and the 
veteran's written statements of record show some 
inconsistencies regarding the number of in-service sexual 
assaults and the circumstances of such and an April 2001 VA 
treatment record notes that while the veteran alleged having 
been raped in service, she also stated that she gave sex for 
favors and felt that she probably had a sexual addiction.  A 
February 2002 VA psychiatric examination report, based on the 
veteran's reported history and examination, diagnosed PTSD 
related to military sexual trauma.  It does not appear that 
the examiner was aware of the veteran's history of childhood 
sexual trauma.  

The Board finds that the July 2008 VA psychiatric examination 
report, specifically finding the veteran did not meet the 
criteria for a PTSD diagnosis, is more probative on the 
question of proper psychiatric diagnosis than the February 
2002 VA psychiatric examination and the VA treatment records 
which diagnosed PTSD.  In this regard, the Board finds that 
the July 2008 medical opinion against a PTSD diagnosis is 
more persuasive as the examiner indicates that the veteran's 
records were reviewed in conjunction with the examination.  
Moreover, the July 2008 VA examiner included a detailed 
analysis of all of the evidence of record, including the 
February 2002 examiner's favorable opinion.  Further, the 
July 2008 examiner offered a rational basis for his 
conclusion.  The examiner specifically noted that the 
veteran's medical records had been reviewed and that her 
claims files had also been reviewed.  The examiner 
specifically found that the veteran did not meet the full 
criteria to support a diagnosis of PTSD.  In contrast, as 
noted above, a review of the February 2002 evaluation, as 
well as the voluminous treatment records, reveals no evidence 
that the examiners had access to the veteran's service 
records or her claims files.  There is no acknowledgment of 
the veteran's ongoing treatment for diagnosed major 
depression since 2000 or any differentiation of possible PTSD 
symptoms from those of her diagnosed major depression.  In 
general, psychiatric history is relevant to determining a 
psychiatric diagnosis, and the Board concludes that it is 
particularly relevant in this case where that history is 
extensive.  Cf. 38 C.F.R. §§ 4.2, 4.13, 4.125; see Nieves-
Rodriguez v. Peake, No. 06-3012 (U.S. Vet. App. Dec. 1, 2008) 
(a medical opinion may not be discounted solely because the 
examiner did not review the claims file).  For these reasons, 
the Board assigns more probative value to the July 2008 
examiner's findings and conclusions than it does to those of 
the February 2002 examiner.  Evans v. West, 12 Vet. App. 22, 
26 (1998); Winsett v. West, 11 Vet. App. 420 (1998), aff'd 
217 F.3d 845 (Fed. Cir. 1999) (unpublished decision), cert. 
denied 120 S.Ct.1251 (2000) (it is not error for the Board to 
value one medical opinion over another, so long as a 
rationale basis for doing so is given).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Thus, 
service connection for PTSD must be denied on this basis 
alone.

While the veteran is competent to provide evidence of visible 
symptoms, she is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Therefore, the Board determines that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  


ORDER

Service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


